FILED
                            NOT FOR PUBLICATION                             DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30361

               Plaintiff - Appellee,             D.C. No. 9:12-cr-00017-DLC

  v.
                                                 MEMORANDUM*
KEVIN KENNETH GAETHLE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Kevin Kenneth Gaethle appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for robbery affecting

commerce, in violation of 18 U.S.C. §§ 1951(a) and 2. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Gaethle’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Gaethle the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Gaethle waived his right to appeal the reasonableness of his sentence and the

conditions of his term of supervised release as long as his sentence was within or

below the Guidelines range calculated by the district court. Because Gaethle’s

sentence satisfies this condition, and the record discloses no arguable issue as to

the validity of the waiver, we dismiss the appeal to the extent it challenges the

reasonableness of his sentence and the supervised release conditions imposed by

the court. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009). As to

the remainder of the appeal, our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief on

direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    12-30361